       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GERALD ULIBARRI, individually
and on behalf of the class of
similarly situated persons

                               Plaintiff,

v.                                                            No. 1:18-cv-00294-RB-SCY

ENERGEN RESOURCES CORPORATION

                               Defendant.

                   SECOND AMENDED CLASS ACTION COMPLAINT

       Plaintiff Gerald Ulibarri (“Ulibarri” or “Plaintiff”), for his second amended class action

complaint against Defendant Energen Resources Corporation (“Energen”), alleges:

                                      CLASS DEFINITION

       1.      Plaintiff brings this action individually and on behalf of a proposed Class of

similarly situated persons, consisting of:

               All persons and entities to whom Energen paid royalties on natural gas
               produced by Energen from wells located in the state of New Mexico
               between March 29, 2012 and May 31, 2015, pursuant to leases or overriding
               royalty agreements (collectively, “Royalty Agreements”) which contain a
               royalty provision which obligated Energen to pay royalties based on a
               specified percentage of “the proceeds of the gas, as such, for gas from wells
               where gas only is found,” (“proceeds royalty provision”), or a royalty
               provision which obligates Energen to pay royalties based upon a specified
               percentage “of the gross proceeds each year, payable quarterly, for the gas
               from each well where gas only is found” (“gross proceeds royalty
               provision”), or a royalty provision which obligates Energen to pay royalties
               based upon a specified percentage “of the gross proceeds at the prevailing
               market rate” (“gross proceeds at the prevailing market rate royalty
               provision”), or a royalty provision which obligates Energen to pay royalties
               based upon a percentage of the greater of “(i) the market value of the product
               sold or used in a condition acceptable for delivery to a transmission pipeline,
               or (ii) the gross proceeds received by Lessee upon arms length sale of such
               as conditioned for delivery to a transmission pipeline” (“greater of market
               value or gross proceeds royalty provision”), or a royalty provision which
      Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 2 of 13



               obligates Energen to pay royalties based upon a specified percentage of the
               gross proceeds without “deduction from the value of Lessor’s royalty by
               reason of any required processing, cost of dehydration, compression,
               transportation, or other matter associated with marketing gas produced from
               the lands covered hereunder” (“gross proceeds without deduction of post-
               production costs royalty provision”). Examples of leases containing a
               proceeds royalty provision, a gross proceeds royalty provision, gross
               proceeds at the prevailing market rate royalty provision, a greater of market
               value or gross proceeds royalty provision, and a gross proceeds without
               deduction of post-production costs royalty provision are attached hereto as
               Exhibits 1, 2, 3, 4, 5, 6, and 7. The defined Class excludes: (a) the United
               States; (b) any person or entity whose only Royalty Agreement[s] with
               Energen contains a royalty provision[s] stating that the royalty on natural
               gas production is to be paid based upon the “market value at the well”, or
               the “prevailing field market price”, or any other “at the well” language; (c)
               any person or entity who has been a working interest owner in a well located
               in New Mexico on whose behalf Energen paid royalties on natural gas
               produced by Energen in New Mexico after September 1, 2007; and (d)
               Energen and its affiliates, and their respective employees, officers and
               directors.

                          PARTIES, JURISDICTION, AND VENUE

       2.      Plaintiff Gerald Ulibarri is a resident and citizen of New Mexico, and has been paid

royalties by Energen.

       3.      Defendant Energen is a corporation incorporated under the laws of the State of

Alabama, which has its principal place of business at 605 Richard Arrington Jr. Boulevard,

Birmingham, Alabama 35203.

       4.      This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d), because: (a) Plaintiff has brought this case as a class action; (b) the proposed

Class of plaintiffs exceeds 100 members; (c) the proposed Class contains at least one Class member

who is a citizen of a state different from the State of Alabama, where Energen is a citizen; and (d)

the amount in controversy exceeds the sum of $5,000,000, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over Energen because Energen has conducted

substantial business activities in the State of New Mexico, and because the acts and conduct of

                                                 2
      Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 3 of 13



Energen giving rise to the claims asserted in this class action complaint occurred in the State of

New Mexico.

       6.      Pursuant to 28 U.S.C. § 1391, venue is proper in this Court.

                                 FACTUAL ALLEGATIONS

       7.      Between September 1, 2007 and March 31, 2015, Energen produced natural gas

from gas only wells in New Mexico (“Energen Wells”) pursuant to more than 100 Royalty

Agreements which contain a proceeds royalty provision, a gross proceeds royalty provision, a

prevailing market rate royalty provision, a greater of market value or gross proceeds royalty

provision, or a gross proceeds without deduction of post-production costs royalty provision, and

paid royalties to members of the defined Class under such Royalty Agreements. Pursuant to

Energen’s royalty accounting methodology, Energen paid royalties to Plaintiff and the members

of the defined Class approximately two months after Energen had produced the natural gas from

the Energen Wells. The last month which Energen paid royalties to Plaintiff and the members of

the defined Class pursuant to the Royalty Agreements was May 2015.

       8.      On March 23, 1953, Ramon Ulibarri, Elias Ulibarri, Cedelia Ulibarri, Atancio

Ulibarri, and Tena Cook Ulibarri, as Lessors, entered into two oil and gas leases with Stanolind

Oil and Gas Company, as Lessee (“the Ulibarri Leases”). A copy of the two Ulibarri Leases are

attached hereto as Exhibits 1 and 2.

       9.      Prior to September 1, 2007, the Lessee’s interests under the Ulibarri Leases were

assigned to Energen. Energen held the Lessee’s interests under the Ulibarri Leases between

September 1, 2007 and March 31, 2015, at which time Energen assigned its Lessee’s interests

under the two Ulibarri Leases to Southland Royalty Company, LLC (“Southland”).              Since

September 1, 2007, Ulibarri has held the Lessors’ interests under the two Ulibarri Leases. Energen



                                                3
       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 4 of 13



paid royalties to Ulibarri under the two Ulibarri Leases at various times between September 1,

2007 and May 31, 2015.

       10.     Both Ulibarri Leases (Exs. 1 and 2) have identical proceeds royalty provisions,

which state, in pertinent part:

               4. The lessee shall pay lessor, as royalty, one-eighth of the proceeds from
               the sale of the gas, as such, for gas from wells where gas only is found…

       11.     Both Ulibarri Leases (Exs. 1 and 2) contain the following provision, which is

commonly referred to as a “Free Fuel Use” provision:

               9. The lessee shall have the right to use, free of cost, gas, oil and water found
               on said land for its operations thereon, except water from the wells of the
               lessor.

The Free Fuel Use provision allowed Energen to use gas as fuel for certain natural gas operations.

There are no other provisions in the two Ulibarri Leases which allow the lessee to make any other

deductions from the proceeds received on the sale of the natural gas produced from the gas wells

subject to the two Ulibarri Leases.

       12.     In addition to the Plaintiff, numerous other members of the Class have Royalty

Agreements that contain a proceeds royalty provision. (See, e.g., Exs. 3-7).

       13.     Numerous members of the Class have Royalty Agreements which obligated

Energen to pay royalties pursuant to the following gross proceeds royalty provision (See, e.g., Ex.

4):

               To pay Lessor one-eighth (1/8) of the gross proceeds each year, payable
               quarterly, for the gas from each well where gas only is found, while the
               same is being used off the premises, and if used in the manufacture of
               gasoline a royalty of one-eighth (1/8), payable monthly at the prevailing
               market rate for gas.




                                                  4
       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 5 of 13



       14.     Numerous members of the Class have Royalty Agreements that obligated Energen

to pay royalties pursuant to the following gross proceeds at the prevailing market price royalty

provision (See, e.g., Ex. 5):

               Second. To pay lessor for gas from each well where gas only is found, the
               equal one-eighth (1/8) of the gross proceeds at the prevailing market rate,
               for all gas used off the premises, said payments to be made quarterly…

       15.     Numerous members of the Class have Royalty Agreements that obligated Energen

to pay royalties pursuant to the following greater of market value or gross proceeds royalty

provision (See, e.g., Ex. 6):

               3. The royalties to be paid by Lessee are:…(b) on gas and the constituents
               thereof produced from said land and sold or used off the premises or in the
               manufacture of products therefrom, twenty percent (20%) of the greater of
               (i) the market value of the product sold or used in a condition acceptable for
               delivery to a transmission pipeline, or (ii) the gross proceeds received by
               the Lessee upon arms length sale of such gas conditioned for delivery to a
               transmission pipeline.

       16.     Numerous members of the Class have Royalty Agreements that obligated Energen

to pay royalties pursuant to the following gross proceeds without deduction of post-production

costs royalty provision (See, e.g., Ex. 7, ¶ 3 and Exhibit A, ¶ 3):

               To pay Lessor one-fifth (1/5) of the gross proceeds each year, payable
               quarterly, for the gas from each well where gas only is found, while the
               same is being used off the premises, and if used in the manufacture of
               gasoline a royalty of one-fifth (1/5) payable monthly at the prevailing
               market rate for gas.

               3) There shall be no deduction from the value of Lessor’s royalty by reason
               of any required processing, cost of dehydration, compression,
               transportation, or other matter associated with marketing gas produced from
               the lands covered hereunder


       17.     The Royalty Agreements that contain the gross proceeds royalty provision, the

gross proceeds at the prevailing market rate royalty provision, and the gross proceeds without



                                                  5
       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 6 of 13



deduction of post-production costs royalty provision also have Free Fuel Use provisions. (See, e.g.,

Exs. 4-5, and 7).

       18.     The Royalty Agreements that contain the greater of market value or gross proceeds

royalty provision (Ex. 6) do not have a Free Fuel Use provision, but include the following

provision, which is referred to as the “Tax Deduction” provision:

       9. Lessee, at its option, may discharge any tax, mortgage or other lien upon said
       land, either in whole or in part, and in the event Lessee does so, it shall be surrogated
       to such lien with the right to enforce same and to apply royalties accruing hereunder
       toward satisfying same. Lessee shall pay all taxes based on production from said
       land, and shall deduct such taxes to Lessors interest from royalty due hereunder.


       19.     Under the proceeds royalty provision, the gross proceeds royalty provision, the

gross proceeds at the prevailing market rate royalty provision, the greater of market value or gross

proceeds royalty provision, and the gross proceeds without deduction of post-production costs

royalty provision, Energen was obligated to pay royalties based on the proceeds received on the

sale of gas, including residue gas, natural gas liquid products, and condensate, which Energen

produced from Plaintiff’s and the Class members’ Energen Wells. The only allowable deduction

which Energen was authorized to take in the calculation and payment of the Class members’

royalties who had proceeds royalty provisions, gross proceeds royalty provisions, gross proceeds

at the prevailing market rate royalty provisions, or gross proceeds without deduction of post-

production costs royalty provisions was for the use of fuel in connection with certain natural gas

operations, as permitted under the Free Fuel Use provisions set forth in the Class members’

Royalty Agreements. The only allowable deduction which Energen was authorized to take in the

calculation and payment of the Class members’ royalties who have a greater of market value or

gross proceeds royalty provision is for their pro-rate share of taxes for production, as permitted by

the Tax Deduction provision.

                                                  6
       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 7 of 13



       20.     Energen continuously produced gas from Plaintiff’s and the Class members’

Energen Wells pursuant to their Royalty Agreements between September 1, 2007 and March 31,

2015, at which time Energen assigned all of its interests in the Class members’ Royalty

Agreements to Southland or another third-party producer.

       21.     On information and belief, between September 1, 2007 and March 31, 2015, all of

the gas which Energen produced from the wells subject to the Class members’ Royalty Agreements

was produced from wells where gas only is found.

       22.     During the time period Energen produced gas from the Class members’ Energen

Wells, Energen had contracts with various third party companies that own gathering systems and

processing plants, in which the third parties gathered, compressed, and processed the raw gas

which Energen produced from Plaintiff’s and the Class members’ Energen Wells.

       23.     Under the above-referenced gathering and processing agreements, the third party

gathering and processing companies charged Energen for their gathering, compressing, and

processing services. These companies also charged Energen fees for its share of the New Mexico

Natural Gas Processors Tax (“NGPT”), for transporting the natural gas liquids to fractionation

facilities, and for fractionating the extracted natural gas liquids into individual natural gas liquid

products (ethane, propane, butane, iso-butane, and pentanes), which were thereafter sold to third

party purchasers.

       24.     The above-referenced gathering and processing agreements permitted the gathering

and processing companies to obtain and sell drip condensate produced from Plaintiff’s and the

Class members’ Energen Wells, and to retain, as a percentage of proceeds, certain volumes of

natural gas liquids (in kind) as part of their processing charges to Energen.




                                                  7
       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 8 of 13



       25.     After treatment and processing, the gas which came from the Class members’ wells

was converted into residue gas, natural gas liquids and condensate, are then sold to third party

purchasers.

       26.     Energen did not pay royalties to Plaintiff or the Class on the sale proceeds received

on the sale of gas and/or the prevailing market prices or values, including proceeds received on

the sale of residue gas, natural gas liquids, and condensate, to third party purchasers.

       27.     The proceeds received on the sale of gas, natural gas liquids and condensate which

came from Plaintiff’s and the Class members’ wells are essentially equivalent to the prevailing

market price and market value for such natural gas products.

       28.     Under the proceeds royalty provision, the gross proceeds royalty provision, the

gross proceeds at the prevailing market rate royalty provision, the greater of market value or gross

proceeds royalty provision, and the gross proceeds without deduction of post-production costs

royalty provision, Energen was contractually obligated to pay royalties based upon a specified

percentage of the sales proceeds received on the sale of the gas, including residue gas, individual

natural gas liquid products, and condensate, which Energen produced from Plaintiff’s and the Class

members’ Energen Wells.

       29.     Energen breached the applicable Royalty Agreements by engaging in a common

method of royalty accounting which: (1) calculated a value for the royalties which were paid to

Plaintiff and the Class members that was substantially less than the sale proceeds received on the

sale of gas, including residue gas, natural gas liquid products, and condensate, which came from

Plaintiff’s and the Class members’ Energen Wells; and (2) improperly deducted costs for

gathering, compression, processing, NGPT (except from the Class members who have a greater of




                                                  8
       Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 9 of 13



market value or gross proceeds royalty provision), natural gas liquids transportation and

fractionation, and other costs and expenses.

       30.     As a direct result of Energen’s breaches of the Class members’ Royalty

Agreements, the royalties owed to Plaintiff and the members of the Class were consistently and

substantially underpaid.

                                 CLASS ACTION ALLEGATIONS

       31.     The claims of the Plaintiff and the Class members against Energen satisfy each

requirement for the certification of a Fed. R. Civ. P. 23(b)(3) Class, as set forth below.

       32.     The proposed Class is so numerous that joinder of all Class members is impractical.

       33.     There are questions of law or fact common to the Class, including: (1) whether

Energen was contractually obligated to pay royalties to the Class members based upon the

proceeds received on the sale of residue gas, natural gas liquids, and condensate which came from

the gas wells which were subject to the Class members’ Royalty Agreements; and (2) whether

Energen breached the Class members’ Royalty Agreements by consistently failing to pay the Class

members royalties based on the proceeds received on the sale of gas, natural gas liquids and

condensate which came from the gas wells subject to the Class members’ Royalty Agreements.

       34.      The claims of the Plaintiff against Energen are typical of the claims of the members

of the Class against Energen.

       35.     The Plaintiff will fairly and adequately protect the interests of the Class.

       36.     The questions of law or fact common to the members of the Class predominate over

any questions affecting only individual members of the Class.

       37.     A class action is superior to other available methods for fairly and efficiently

adjudicating this controversy.



                                                  9
      Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 10 of 13



                                     FIRST CLAIM FOR RELIEF
                                         (Breach of Contract)

       38.     The allegations contained in Paragraphs 1 through 37, inclusive, are restated and

incorporated by reference herein.

       39.     Energen breached its obligations to Plaintiff and the Class under the Royalty

Agreements at issue by failing to pay royalties based upon the proceeds received on the sale of

residue gas, natural gas liquids and condensate which came from the gas wells subject to Plaintiff’s

and the Class members’ Royalty Agreements.

       40.     As a direct result of Energen’s failure to pay royalties on the proceeds received on

the sale of residue gas, natural gas liquids, and condensate which came from wells subject to the

Royalty Agreements at issue, Energen substantially underpaid the royalties owed to Plaintiff and

the Class.

                                  SECOND CLAIM FOR RELIEF
                 (Violation of the New Mexico Oil and Gas Proceeds Payment Act)

       41.     The allegations contained in Paragraphs 1 through 40, inclusive, are restated and

incorporated by reference herein.

       42.     Pursuant to the New Mexico Oil and Gas Proceeds Payments Act, N.M.S.A. 1978

§§ 70-10-1, et. seq., Energen was required to pay Plaintiff and the proposed Class their

proportionate share of the proceeds received on the sale of residue gas, natural gas liquids and

condensate which came from the wells subject to the Royalty Agreements at issue, and to make

such payments either by the date specified in the Royalty Agreements, or by a date which was no

later than forty-five days after the end of the calendar month in which the sale proceeds were

received.




                                                10
      Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 11 of 13



       43.     Between September 1, 2007 and May 31, 2015, Energen failed to pay the amount

of royalties owed to Plaintiff and the Class on the sales proceeds received on the sale of gas,

including residue gas, condensate and individual natural gas liquid products, attributed to

Plaintiff’s and the Class members’ ownership interests in the Energen Wells, by the date

designated in the Royalty Agreement, or within forty-five days after the end of the month in which

the sale proceeds on the sale of such gas to third party purchasers were received.

       44.     Pursuant to N.M.S.A. 1978 § 70-10-5, Plaintiff and the Class members should be

awarded all of the underpaid royalty amounts, together with prejudgment interest at the rate of

eighteen percent per year, from the date of each royalty underpayment through the date of final

judgment.

                                         PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays for the following relief:

       A.      An Order that the claims asserted herein by Plaintiff against Energen, on behalf of

the defined Class, be certified as a class action pursuant to Fed. R. Civ. P. 23(b)(3), that Plaintiff

Gerald Ulibarri be appointed as the Class Representative, and that attorneys George Barton and

Stacy Burrows be appointed as Class Counsel;

       B.      A judgment in favor of Plaintiff and the Class members on their claim for Energen’s

breach of the Royalty Agreements at issue, in an amount which equals the full amount of Energen’s

royalty underpayments through May 31, 2015, plus applicable prejudgment interest through the

date of final judgment;

       C.      A judgment in favor of Plaintiff and the Class on their claim that Energen has

violated N.M.S.A. § 70-10-5 of the New Mexico Oil and Gas Proceeds Payment Act, and an award

of prejudgment interest to Plaintiff and the Class on all of Energen’s royalty underpayments at the



                                                 11
      Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 12 of 13



rate of eighteen percent per annum, from the effective date of each royalty underpayment through

the date of judgment;

       D.     An award of attorney’s fees to Plaintiff and the Class, pursuant to N.M.S.A. § 70-

10-6 of the New Mexico Oil and Gas Proceeds Payment Act; and

       E.     An award of court costs.



                                            LAW OFFICES OF GEORGE A. BARTON, P.C.

                                            By: /s/ George A. Barton
                                            George A. Barton Mo. Bar No. 26249
                                            Stacy A. Burrows Co. Bar No. 49199
                                            7227 Metcalf Avenue, Suite 301
                                            Overland Park, KS 66204
                                            (913) 563-6250
                                            gab@georgebartonlaw.com
                                            stacy@georgebartonlaw.com

                                            and

                                            NEWBOLD CHAPMAN & GEYER PC

                                            By: /s/ Michael Chapman
                                            Michael Chapman
                                            150 East Ninth Street, Suite 400
                                            Durango, CO 81302
                                            (970) 247-3091
                                            mchapman@ncg-law.com

                                            ATTORNEYS FOR PLAINTIFF AND
                                            THE PROPOSED CLASS




                                              12
      Case 1:18-cv-00294-RB-SCY Document 74 Filed 03/04/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2019, I filed the foregoing electronically with the Clerk
of the Court using the CM/ECF system, which caused the following parties or counsel to be served
by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Bradford C. Berge
       HOLLAND & HART LLP
       Post Office Box 2208
       Santa Fe, NM 87504-2208
       Email: bberge@hollandhart.com

       Christopher A. Chrisman
       HOLLAND & HART LLP
       555 Seventeenth Street, Suite 3200
       Post Office Box 8749
       Denver, Colorado 80201-8749
       Email: CAChrisman@hollandhart.com

       ATTORNEYS FOR DEFENDANT
       ENERGEN RESOURCES CORPORATION

                                                            /s/ Stacy A. Burrows




                                                13
